Citation Nr: 0406452	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 
2000 for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  The case is currently within the 
jurisdiction of the RO in Muskogee, Oklahoma.

Procedural history

The veteran served on active duty from June 1966 to June 
1968.  Service in Vietnam is indicated by the evidence of 
record.

In May 2000, the veteran filed a claim for service connection 
for PTSD and for TDIU.  In June 2001, the Phoenix RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating as of May 11, 2000.  In that rating 
decision, the Phoenix RO also denied entitlement to TDIU 
benefits.  The veteran disagreed with that rating decision 
both with regard to the denial of TDIU benefits and the 
effective date for the grant of service connection for PTSD.  
The appeal was perfected with the timely submission of a 
letter from the veteran's attorney that constituted a 
substantive appeal and which was received in April 2003.

Issue not on appeal

In January 2002, the veteran submitted a claim of entitlement 
to service connection for diabetes.  This claim was denied by 
in August 2002, after which the veteran filed a notice of 
disagreement.  The claim was thereafter granted in July 2003.  
This claim has been resolved and therefore is not before the 
Board.



Remand

The issue of entitlement to TDIU will be addressed in the 
REMAND section below.  This issue has been remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The veteran initially filed an informal claim of entitlement 
to service connection for PTSD on January 27, 2000 in the 
form of a VA medical record.  He subsequently filed a formal 
claim on May 11, 2000.


CONCLUSION OF LAW

Entitlement to an effective date of January 27, 2000, but not 
earlier than that date, for the grant of service connection 
for PTSD is shown as a matter of law.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.400(b) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an effective date earlier than May 11, 
2000 for the grant of service connection for PTSD.

The veteran is seeking entitlement to an effective date 
earlier than May 11, 2000, for the award of service 
connection for PTSD.  In essence, it is contended that he 
first filed a claim of service connection for PTSD on 
November 20, 1999.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

In the instant case, the pertinent facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  As 
explained below, the issue of whether he is entitled to an 
earlier effective date for PTSD is dependent upon whether a 
claim for service connection for those disabilities was filed 
prior to May 11, 2000.  That determination is dependent on 
the documents and evidence received by the VA prior to the 
initiation of the veteran's current appeal.  VA has no 
further duty, therefore, to notify him of the evidence needed 
to substantiate this claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
effective date claim before the Board at this time.  See Dela 
Cruz, supra; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

In any event, the RO included with the statement of the case 
the requirements of the VCAA, including the responsibilities 
of the VA and the veteran with respect to obtaining evidence.  
The veteran was also furnished with a letter to this effect 
from the RO in August 2003.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim for an earlier effective date.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony, but did not 
indicate that he desired a hearing before the Board.  The 
veteran's attorney has submitted written argument on his 
behalf.
There is no indication that there is other available evidence 
pertaining to the veteran's claim of entitlement to an 
earlier effective date for the award of service connection 
for PTSD that have not been obtained.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent law and regulations

Effective dates - in general

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merit of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Analysis

The veteran in substance contends that he first applied for 
service connection for PTSD on November 20, 1999, rather than 
May 11, 2000, which is the date that has been recognized by 
VA as the date that his initial application for service 
connection for PTSD was received by VA.

After having carefully considered the matter, and for reasons 
and bases expressed immediately below, the Board concludes 
that the appropriate effective date for the grant of service 
connection for PTSD should be January 27, 2000, rather than 
either May 11, 2000, the date assigned by the RO, or November 
20, 1999, the date referred to by the veteran.  

It is undisputed that May 11, 2000 marks the date that the RO 
received a duly-executed VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which the veteran 
specifically identified "PTSD" as the nature of the 
sickness, disease, or injuries for which the claim was made.  

The Board has reviewed the record to ascertain whether there 
are any claims of entitlement to PTSD, either formal or 
informal, before May 11, 2000. 
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992)

VA medical records reflect that the veteran sought treatment 
for a disability that was characterized as PTSD as early as 
November 23, 1999.  A VA treatment record dated on November 
23, 1999 shows that the veteran was depressed, and requested 
assignment/consult to the mental health clinic for PTSD; PTSD 
is shown as the diagnostic impression.  This record, however, 
while referencing a desire for VA treatment for PTSD, does 
not indicate any intent by the veteran to apply for VA 
benefits.  As such, this medical record cannot constitute an 
informal claim for service connection for PTSD.  See Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993) 
[an informal claim must identify the benefit sought].  To the 
extent that the veteran through counsel contends that mere 
reference to PTSD in a VA treatment record constitutes an 
informal claim, the Board rejects that notion. 

The Board believes that the earliest evidence of an intent on 
the part of the veteran to seek entitlement to service 
connection for PTSD is a VA treatment record dated January 
27, 2000.  That record notes that "the only new issue was 
that of filing for [service connection] benefits based on 
PTSD condition."  This record clearly reflects an intent by 
the claimant to apply for the benefits that accompany a grant 
of service connection for PTSD.  A formal claim (the VA Form 
21-526 that was received on May 11, 2000) was submitted by 
the veteran within one year thereafter.  

Based on this record, the Board finds that the appropriate 
effective date for the grant of service connection for PTSD 
is January 27, 2000, but not earlier than that date.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim].  


ORDER

Entitlement to an effective date of January 27, 2000, but not 
earlier than that date, for the award of service connection 
for PTSD is granted.


REMAND

2.  Entitlement to TDIU

As described in the Introduction, the veteran's claim of 
entitlement to TDIU was denied by the Phoenix RO in June 
2001.  At that time, the veteran's only service-connected 
disability was PTSD, which was assigned a 30 percent 
disability rating.  Subsequent to that decision, in July 
2003, service connection was granted for diabetes mellitus, 
rated as 20 percent disabling; for left lower extremity 
peripheral neuropathy, rated as 10 percent disabling; for 
right lower extremity peripheral neuropathy, rated as 
10 percent disabling; and for impotence, rated as 
noncompensably disabling.  Special monthly compensation based 
on loss of use of a creative organ was also granted.  The 
veteran's service-connected disabilities were rated as 60 
percent disabling when considered on a combined basis.  See 
38 C.F.R. §§ 4.16, 4.25 (2003). 

The Board notes that the veteran has not been accorded an 
examination by VA in order to ascertain whether his various 
service-connected disabilities are of such severity that they 
may render him unemployable based on the extra-schedular 
considerations of 38 C.F.R. § 3.321(b)(1).  In light of 
service connection for several additional disabilities since 
the RO's denial of TDIU, the Board believes that such an 
examination is appropriate under VA's duty to assist, in that 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  The Board additionally believes that the completion 
of a VA social and industrial survey should be accomplished. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VA social and industrial survey should be 
conducted.  The individual conducting the survey 
should express an opinion with complete rationale 
as to the impact of the veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation.  The report of 
the VA social and industrial survey should be 
associated with the veteran's VA claims folder.
 
2.  The veteran should then be afforded a 
VA examination to determine whether the 
veteran's various service-connected 
disabilities are productive of such 
impairment as to render the veteran 
unable to secure or follow a 
substantially gainful occupation.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
TDIU benefits.  If the claim remains 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



